DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on 8/19/22 has been entered.

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 8/19/22 has been entered in full. New claim 4 is added. Claims 1, 3 and 4 are pending.

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 112, written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection was set forth previously and maintained at pages 2-4 of the 2/22/22 Office Action.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a), it is necessary to understand what Applicants are claiming and what Applicants have possession of.
Claim 1 is directed to a method with the intended goal of treating psoriasis, and which comprises a single step of administering to human subject having psoriasis a therapeutically effective amount of a protein that binds to and antagonizes a leptin receptor, wherein the protein is an antibody or antibody fragment. Claim 3 limits the antibody used in the method to a monoclonal antibody or a fragment of such. The specification teaches that the term antibody encompasses both polyclonal antibodies and monoclonal antibodies (¶ 138, published application). The specification teaches that polyclonal antibodies "are heterogeneous populations of antibody molecules derived from the sera of animal immunized with an antigen", whereas monoclonal antibodies contain "a substantially homogenous population of antibodies specific to antigens, which population contains substantially similar binding sites" (¶ 139). Thus, the claims are directed to use of a genus of antibodies comprising two subgenera: polyclonal antibodies and monoclonal antibodies, each having the functionality of binding and antagonizing the leptin receptor. While the claims are directed to a method of use of a product rather than a product per se, practicing said method of use requires a written description of the product to be used; i.e., the agent or compound. See Univ. of Rochester v G.D. Searle & Co (2004) and MPEP 2163. 
The reference of Benjamini, 1991, teaches that an epitope to which an antibody binds is approximately equivalent to 5-7 amino acids (Benjamini et al, 1991. Immunology: A Short Course, 2nd edition, page 40 only; cited previously). The ligand-binding extracellular domain (ECD) of the leptin receptor is 836 amino acids in length (Gorska et al, 2010. Eur J Med Res. 15(II): 50-54; cited previously). Thus, even considering only continuous epitopes, the ECD of the leptin receptor comprises a multitude of different regions of five amino acids that can serve as epitopes (e.g., residues 1-5, 2-6, 3-7, etc up to residues 832-836). While the general structure of a monoclonal antibody was well-known in the prior art, it is the structure of the complementarity-determining regions (CDRs) that determines the specificity of a particular monoclonal antibody, and said CDR structure is not predictable based on the epitope to which it binds. Thus, knowing the structure (CDRs) of one monoclonal antibody does not allow the skilled artisan to predict the structure of other monoclonal antibodies that bind to the same epitope or to the other epitopes in the same protein. The relevant art, Ferrara et al (2015. mAbs. 7(1): 32-41; cited previously) teaches that there is substantial variation in the genus of antibodies that bind to a single protein, on the order of hundreds of different sequences; specifically, see page 36: "The number of different HCDR3s selected against the test antigens ranges from 74 to 460 (Table 3), with the actual number of different antibodies likely to be significantly higher when different VL chains and additional VH mutations are taken into account” (pg 36).
Thus, a genus of monoclonal antibodies defined by function alone, i.e., binding and antagonizing the leptin receptor, is not alone sufficient to define the genus because it is only an indication of what each antibody in the genus does, rather than what it is; i.e., the specific structure of the antibody. It is only a definition of a useful result rather than a definition of what achieves that result. This is supported by the decision in Federal Circuit in Amgen v. Sanofi, 872 F.3d 1367 (Fed. Circ. 2017), which held that a claim directed to an antibody requires written description of the antibody itself rather than being satisfied solely by a written description of the antigen to which it binds (the so-called "newly characterized antigen" test). Thus, a description of the target of the antibody (e.g., the amino acid sequence of the leptin receptor) itself is not sufficient to provide a written description of the genus of antibodies that bind to said target protein and antagonize the protein. As such, in the instant case the specification must provide a written description of the claimed monoclonal antibodies corresponding in scope to the structures encompassed by the claims.
In support of the genus of monoclonal antibodies to be used in the claimed methods, the specification only teaches antibodies to the leptin receptor in general (e.g., ¶ 38, 44, 56, 137, 156), and does not describe any particular antibody structures. Furthermore, the structure of monoclonal antibodies binding to the leptin receptor were not well-described in the prior art at the effective filing date of the instant application (10/8/2004). While monoclonal antibodies against the leptin receptor had been developed by this date, they were generally made and used in research studies without disclosure of the sequence, and thus the structure. For example, Zarkesh-Esfahani et al (2001) teaches "a mAb (9F8) raised against the recombinant human leptin receptor extracellular domain (20) was used for the study" (pg 4594 of Zarkesh-Esfahani et al, 2001. Journal of Immunology. 167: 4593-4599; cited previously). Wu et al (2002) teaches "The mAb 2H6 has been raised against Lep-R" (pg 2932 of Wu et al, 2002. Journal of Clinical Endocrinology & Metabolism. 87(6): 2931-2939; cited previously). Van Dielen et al (2002) teaches that "[t]o investigate soluble leptin receptor (sLR) in plasma, specific anti-SLR monoclonal antibodies were developed" (see Abstract of Van Dielen et al (2002, Journal of Clinical Endocrinology & Metabolism. 87(4): 1708-1716; cited previously). Individual monoclonal antibodies such as these, which are functionally described as binding to the leptin receptor but not structurally described beyond being identified as an antibody, do not provide a description of structures corresponding in scope to that of the genus of monoclonal antibodies that bind and antagonist the leptin receptor, which are required for use of the claimed method of the instant application. 
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus. Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. Written description for a claimed genus can also be satisfied when relevant identifying characteristics are disclosed. Per MPEP 2163: 
“[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function.” 

However, claiming by function does not necessarily satisfy the requirement:
“[A] generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA," without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others … A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. It is only a definition of a useful result rather than a definition of what achieves that result” (Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). 

Also, “[w]hen a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)), and “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).
Thus, the specification fails to disclose other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. Vas-Cath Inc. v. Mazurka, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg. 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg. 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of anti-leptin receptor antibodies having the required functionality, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for t broad class. The specification provided only the bovine sequence.
Therefore, only a method for treating psoriasis comprising administering to a human patient having psoriasis, a therapeutically effective amount of a protein that binds to and antagonizes a leptin receptor, wherein the protein is a polyclonal antibody, but not the full scope of the claims meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

Applicants’ arguments (8/19/22; pg 3-4) as they pertain to the rejection have been fully considered but are not deemed to be persuasive for the following reasons. 
At pages 3-4, Applicants argue that the monoclonal antibody B-3 taught by Mix, which "binds to amino acids 870-894 on the intracellular domain of leptin receptor" is relevant to the written description of the pending claims (page 3-4). Applicants argue that the datasheet published by Santa Cruz antibody for sc-8391, another name for B-3. indicates that it binds to both the short and long forms of mouse, human and rat leptin receptor, and can detect the protein in a Western blot. 
These arguments have been fully considered but are not found persuasive. Neither Mix nor the Santa Cruz datasheet indicate that the B-3/sc-8391 monoclonal antibody has antagonist activity on the leptin receptor, which is a required functional characteristic for the antibody to belong to the genus of antibodies to be used in the claimed method "a protein that binds to and antagonizes a leptin receptor". While the antibody can bind to the leptin receptor in a Western blot, where proteins have been extracted from a cell, there is no evidence that the antibody can bind to and antagonize the receptor in a living cell in an organism, such being necessary when an antibody is administered. Slastnikova et al (2018. Frontiers in Pharmacology. 9:1-21) teaches that, "the property of most antibodies that limits their application to targeting extracellular proteins is their inability to cross cellular membranes to reach the cytosol and compartments such as the nucleus" (pg 4). Thus, it is maintained that the B-3/sc-8391 does not provide support for the genus of antibodies to be used in the claimed method, which are functionally required to antagonize the leptin receptor when administered.
At page 4, Applicants argue that the skilled artisan "would understand that while polyclonal antibody represents a heterogeneous population of antibody molecules, polyclonal antibodies can be separated based on isoelectric focusing or affinity". 
These arguments have been fully considered but are not found persuasive. As set forth in the rejection of record, adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). See also MPEP 2163, "An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that "[w]ithout such disclosure, the claimed methods cannot be said to have been described.").

At page 4, Applicants further argue that "at least two monoclonal antibodies to leptin receptor" were "commercially available by the earliest asserted prior date". Applicants point to the "Ob-r (B-3): sc-8391" datasheet (Santa Cruz Biotechnology) and Iversen et al (2002). 
These arguments have been fully considered but are not found persuasive. With regard to the sc-8391 antibody, see above. With regard to Iversen, which is cited on the IDS filed on 7/2/20, it is acknowledged that this reference teaches "a neutralizing anti-rat leptin receptor mAb" termed "anti-OB-R", which was obtained by the researchers from "Research Diagnostics, Flanders, NJ", and further that this citation provides evidence that this monoclonal antibody was commercially available prior to the earliest effective filing date of the claimed application. However, the commercial availability of a single monoclonal anti-leptin receptor antagonist antibody at the time of the effective filing date is not sufficient to provide a description of what is required by the claims; i.e., a genus of such antibodies. Per MPEP 2163, "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus". As stated in the rejection of record, "[g]enerally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus". As further set forth in the rejection of record, the ECD of the leptin receptor is 836 amino acids in length, and thus even considering only continuous epitopes, the ECD comprises a multitude of different regions of five amino acids that can serve as epitopes (e.g., residues 1-5, 2-6, 3-7, etc up to residues 832-836), and the relevant art further establishes "that there is substantial variation in the genus of antibodies that bind to a single protein, on the order of hundreds of different sequences" (see above), and that the knowledge of the structure of one monoclonal antibody does not allow the skilled artisan to predict the structure of other such antibodies. Thus, while the structure of the anti-Ob-R antibody used by Iversen is not disclosed beyond being a monoclonal antibody, even if the structure was disclosed, it would not describe the structure of other such antibodies encompassed by the genus, and thus the disclosure of this single species is not representative of the variability of the claimed genus.

Notes on Patentability
No prior art has been identified that teaches or suggests the claimed method of treatment of psoriasis with an antibody that binds and antagonizes a leptin receptor before the effective priority date of the instant application, which is 10/8/2004.

Conclusion
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646